Appeal from a judgment of the Supreme Court, Erie County (Penny M. Wolfgang, J.), rendered August 2, 2012. The judgment convicted defendant, upon his plea of guilty, of burglary in the second degree, assault in the first degree, and tampering with a witness in the first degree.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Same memorandum as in People v Ablack ([appeal No. 1] 126 AD3d 1410 [2015]).
Present — Scudder, P.J., Centra, Peradotto, Carni and Sconiers, JJ.